DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on May 25, 2021, wherein claims 1 and 24 have been amended, Therefore claims 1, 21 and 24-25 are pending and ready for examination.
Response to Arguments
Applicant’s arguments with respect to claims 1, 21 and 24-25 have been considered but they are not persuasive. The reasons are set forth below:
Rejection of Claims 1, 21, and 24-25 under 35 U.S.C. § 112(a)
	Applicant’s amendment overcome the rejection under 35 U.S.C. § 112(a). Therefore said rejection have been withdrawn.
Applicant’s argument and Examiner’s response:
	(I) Applicant’s argument 1: Applicant’s arguments page 6 recites, “The Zhou reference cited by the Examiner fails to contemplate any instances or discuss any features for causing a UE to not monitor a BWP search space in an SCell, such as, for example, setting a BWP zero default (since there is no search space configuration in a default zero BWP). In asserting Zhou, the Examiner appears to have only compared the overall DL BWP switching behavior. Applicant therefore 
	(II) Examiner’s response: The examiner respectfully disagrees. Park explicitly does not teach, however Zhou teaches: wherein the active BWP of one or more secondary cells is not configured with a search space (Zhou: fig 27 and 28, para [0273]-[0278], where, The active UL BWP is the UL BWP on which the UE may transmit uplink signal. For a secondary cell (SCell) if configured, the active DL BWP may be the DL BWP on which the UE may monitor one or more PDCCH and receive PDSCH when the SCell is activated by receiving a MAC activation/deactivation CE”, here in the underlined portion of the para [0273] has an implicit teaching of said limitation as UE only monitor the search space “if configured” by receiving an activation CE for the Scell. Therefore if the Scell is not configured and not activated the UE does not monitor the search space). Therefore, it would have been obvious to one of ordinary skilled in the art to combine the system of Park with teaching of Zhou, to incorporate “deactivating BWP and switching to default BWP” for the advantage of enhancing physical radio transmission by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions. Therefore, the arguments are traversed and maintain the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0261425 A1, using the priority of PRO 62/631,656 filed on Feb 17, 2018, hereinafter, “Park”, further in view of Zhou et al. (US 20190215136 A1), hereinafter, “Zhou”.
	Regarding claims 1 and 24, Park teaches:  A method for search space monitoring by a user equipment (UE) for power saving (Park: para [0245], where, “a wireless device may monitor a group common search space which may be used by base station for transmitting DCIs that are intended for a group of UEs”), A user equipment (UE) (Park: fig 1, wireless device 110A, para [0187]), comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (Park: fig 3, para [0196], where, “at least one processor 321A, and at least one set of program code instructions 323A stored in non-transitory memory 322A and executable by the at least one processor 321A. The base station 2, 120B, may comprise at least one communication interface 320B, at least one processor 321B, and at least one set of program code instructions 323B stored in non-transitory memory 322B and executable by the at least one processor 321B”); 	
	at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions (Park: fig 3, “Processors 314”, “instruction module 316”, para [0196]), “at least one processor 321A, and at least one set of program code instructions 323A stored in non-transitory memory 322A and executable by the at least one processor 321A. The base station 2, 120B, may comprise at least one communication interface 320B, at least one processor 321B, and at least one set of program code instructions 323B stored in non-transitory memory 322B and executable by the at least one processor 321B”), to the method comprising: receiving, from a special cell (Park: fig 11A-B, para [0262] and [0271],  where, “PSCell” equivalent to “Special Cell”), a bandwidth part (BWP) switching message in Downlink Control Information (DCI) (Park: fig 10-12, para [0261]-[0267], where, UE may switch an active BWP in response to receiving DCI indicating (equivalent to “switching message”) a second BWP as an active BWP); and 
	switching an active BWP of each of one or more secondary cells from a first BWP to a second BWP after receiving the BWP switching message (Park: fig 10, para [0267], where, “a UE may switch an active BWP from BWP2 1020 to BWP3 1030 in response to receiving a DCI indicating BWP3 1030 as an active BWP. Switching an active BWP from BWP3 1030 to BWP2 1040 and/or from BWP2 1040 to BWP1 1050 may be in response to receiving a DCI indicating an active BWP and/or in response to an expiry of BWP inactivity timer”);
	monitoring the active BWP (Park: para [0330], where, “the DCI detection to a PDSCH reception timing value may indicate a time duration between detection of a DCI indicating an active BWP switching and starting of receiving (monitoring) a PDSCH associated with a BWP indicated via the DCI. In an example, the PDSCH reception to a HARQ-ACK transmission timing value may indicate a time duration between transport block reception via a PDSCH of a BWP and a HARQ-ACK transmission for a BWP”);
	the BWP switching message is an inter-cell BWP switching message- (Park: fig 16-17, para [0325]-[0330], where, in para [0330], “the DCI detection to a PDSCH reception timing value may indicate a time duration between detection of a “DCI indicating an active BWP switching” (equivalent to “BWP switching message”) and starting of receiving (monitoring) a PDSCH associated with a BWP indicated via the DCI”, where, gNB1 and gNB2 are two different cells and messaging between them are intra-cell messaging); 
	the inter-cell BWP switching message includes one or more cell group indicators to indicate BWP switching of associated one or more cell groups- (Park: fig 8, [0239] and para [0245], where, “a wireless device may monitor a group common search space which may be used by base station for transmitting DCIs that are intended for a group of UEs. In an example, a group common DCI may correspond to an RNTI which is commonly configured for a group of UEs. In an example, a wireless device may monitor a UE-specific search space. In an example, a UE specific DCI may correspond to an RNTI configured for the wireless device”); and 
	each of the one or more cell group indicators is associated with one configured cell group composed of the one or more secondary cells (Park: fig 11A-B, fig 12 and fig 13, para [0279]-[0280] and para [0290]-[0293], where, in para [0197], where, tracking identifier may be used for detecting Pcell, PScell or Scell group);
	Park does not explicitly teach: wherein the active BWP of one or more secondary cells is not configured with a search space; 
	However, Zhou in the same field of endeavor teaches: wherein the active BWP of one or more secondary cells is not configured with a search space (Zhou: fig 27 and 28, para [0273]-[0278], where, The active UL BWP is the UL BWP on which the UE may transmit uplink signal. For a secondary cell (SCell) if configured, the active DL BWP may be the DL BWP on which the UE may monitor one or more PDCCH and receive PDSCH when the SCell is activated by receiving a MAC activation/deactivation CE”, here in the underlined portion of the para [0273] has an implicit teaching of said limitation as UE only monitor the search space “if configured” by receiving an activation CE for the Scell. Therefore if the Scell is not configured and not activated the UE does not monitor the search space).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of Park with teaching of Zhou, to incorporate “deactivating BWP and switching to default BWP” for the advantage of enhancing physical radio transmission by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions (Zhou: para [0139]).
	Regarding claims 21 and 25, Park further teaches: The method of claim 1 and UE of claim 24, wherein the special cell includes a primary cell (PCell) or a primary secondary cell (PSCell) to the UE (Park: fig 3 and fig 10, para [0271], where, “A secondary base station (e.g. the SN 1150) may provide a secondary cell group (SCG) comprising a primary secondary cell (PSCell) and/or one or more secondary cells for a wireless device (e.g. the wireless device 110)”).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461